Title: From Alexander Hamilton to Samuel Hodgdon, 20 April 1793
From: Hamilton, Alexander
To: Hodgdon, Samuel


T.D. April 20th 1793
Sir
I think it will be proper for you to address the inquiry concerning the public buildings alluded to in you letter of the 18 inst to the Secretary at war, as I presume they have been built for the use of that Department. This will put the matter in a regular train of consultation between the Secretary at war and myself.
I am Sir   Yr Obedt Servt
Samuel Hodgdon Esqr
